Case 1:20-cv-24695-MGC Document 3 Entered on FLSD Docket 11/16/2020 Page 1 of 1




                                    US DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      1:20-cv-24695-MGC
                          Case No. ________________________


 PAULA HOLTHAM,

         Plaintiff,
 v.

 ANGELA PICKETT as PERSONAL
 REPRESENTATIVE of the ESTATE of
 MICAJAH PICKETT, and ANGELA
 PICKETT, in her individual capacity,

         Defendants.
                                       /

                               SUMMONS IN A CIVIL ACTION

 To:     Angela Pickett, individually and Angela Pickett as Personal Representative
         of the Estate of Micajah Pickett
         1 Andalusia Ave., Apt. 933
         Coral Gables, FL 33134

         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day
 you received it), — or 60 days if you are the United States or a United States
 agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the Plaintiff an answer the attached
 complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The
 answer or motion must be served on the Plaintiff’s attorney, Gina M. Cadogan,
 Esq., whose address is, Cadogan Law, 300 S. Pine Island Road, Suite 107,
 Plantation, FL 33324. If you fail to do so, judgment by default will be entered
 against you for the relief demanded in the complaint. You must also file your
 answer or motion with the Court.
                Nov 16, 2020
 Date:



                                                     Clerk of U.S. District  Courts
                                                                        s/ Janier A.
